DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112, 1ST paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-12 now limit the particular form of saccade measured to assess, screen, or confirm a diagnosis of the Markush group of listed diseases. However, an genus of saccadic measurement per se and not adequate possession of a particular species of primary saccadic measurement as now claimed.  While there is thorough detail in the specification pertaining to measurement of saccades, there is little to no detail pertaining to the measurement and subsequent calculations based upon primary saccades as now recited in the claims. The present specification includes a single instance of the term “primary specification” in the third paragraph of p. 32. However, this single mention of the term is wholly inadequate to convey possession of the full diagnostic of the claimed diagnostic process entirely based on primary saccades. On the contrary, the single mention of a primary saccade appears to state, in context, that a ratio parameter (saccadic gain) utilizing the single instance of a primary saccade does not differ between ET subjects and control subjects. The disclosure makes no mention of primary saccades used for the assessment of small vessel ischemia, multiple system atrophy, progressive supranuclear palsy, cortical basal ganglionic degeneration, drug-induced tremor, and normal pressure hydrocephalus — only a single mention of its lack of distinction for subjects with essential tremors from control subjects.  Accordingly, the specification does not readily describe the particular species of saccade as claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
Claim(s) 1-9, and 11-12 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kiderman (US 20120081666 A1).
For claim 1, Kiderman teaches A computer implemented method for assessing, screening, diagnosing or confirming a diagnosis of one or more neurological diseases, disorders, or injuries, [entire disclosure – see at least abstract] or for monitoring a treatment regimen of said one or more neurological diseases, disorders, or injuries,
 wherein said one or more neurological diseases, disorders or injuries are selected from the group consisting of small vessel ischemia, multiple system atrophy, progressive supranuclear palsy, [hereafter called PSP as in Kiderman ¶59 and abstract], cortical basal ganglionic degeneration, drug-induced tremor, and normal pressure hydrocephalus, comprising the steps of:
detecting horizontal and vertical positions of one or both eyes of a subject in response to fixed and moving light stimulus using an eye tracking device; [per ¶¶25-30 use of VOG system to present fixed and moving laser stimulus to eye for pupil to pursue — shown in Figs. 1-2]; 
determining from said detected horizontal and vertical positions [per ¶25] using one or more computers or computer networks, [computer per ¶24 and ‘screenshots’ per ¶41 (being from a computer thereby)], one or more values for a primary saccadic measurement, [primary / main saccadic measurement throughout ¶¶27-36 and ¶60 verbatim], 
wherein said primary saccadic measurement is at least one of a reflexive or a guided test measurement selected from the group consisting of peak velocity, [verbatim per Fig. 4],  latency, and saccadic metrics; [saccadic measurements including primary saccadic measurements throughout ¶¶30-40 are at least a form of saccadic metrics];
and one or more values of either or both a fixation measurement [fixations throughout ¶¶33-40 where per ¶9, “saccades serve as a mechanism for fixation”, and thereby to measure / evaluate saccades is to measure/evaluate a mechanism of fixations (a form of fixation measurements)] or a measurement associated with interruptions, 
wherein said one or more values of either or both a fixation measurement or a measurement associated with interruptions are selected from the group consisting of stable fixations, [diminishing corrective saccades to fixation point in ¶33 constitutes a form of determining stable fixations], ocular tremor, complex fixation instability, [per ¶28, unlimited variability can be accounted for and reduced to an average in circumstances of repeated undershoot and overshoot saccades on fixation target (a form of complex fixation instability)], increased frequency fine amplitude chaotic tremor, chaotic fixations, [unlimited variability and repeat overshoot / undershoot in ¶28 is a form of chaotic fixations (i.e., fixations on areas other than the target fixations], vertical control, [saccade/fixation accuracy such as show in Fig. 4 and Fig. 1 with vertical movements per esp. ¶30 and then throughout ¶¶30-40 is a form of evaluating “vertical control”], drift during fixation, [corrective saccades shown in Figs. 1-2 can constitute a form of drift measurement, see also mention of overshoot and undershoot in ¶28], increased frequency of square wave jerks, single pulse saccadic intrusions, double pulse saccadic intrusions, macro saccadic oscillations, and increased blink rate;
comparing, using said one or more computers or computer networks, 
said one or more values for a primary saccadic measurement with a first set of stored values or value ranges for subjects which suffer from said one or more neurological diseases, disorders, or injuries; [comparison of saccadic measurements to threshold corresponding to PSP (i.e., a stored value for subjects which suffer from PSP) and adjusted for patient parameters and demographics per ¶60],
and said one or more values of either or both a fixation measurement or a measurement associated with interruptions with a second set of stored values or value ranges for said subjects which suffer from said one or more neurological diseases, disorders, or injuries; [comparison of saccade measurements and derivative measurements thereof (corrective saccades, amplitudes, latencies throughout ¶¶30-40) are in relation to fixation targets presented to subject and thereby constitute a form of fixation measurements then compared to threshold for PSP per ¶60 (a stored value for subject suffering from PSP)],
and outputting at least one match for said subject based on said comparison to either a normal response or to said one or more neurological diseases, disorders or injuries. [accuracy output per Fig. 3, outputs within and without norm ranges in Fig. 4, quoted results for PSP in ¶60].

For claim 2, Kiderman teaches The computer implemented method of claim 1 wherein said reflexive or guided test measurement includes peak velocity [verbatim per Fig. 4] and said peak velocity is assessed as one or more of a normal peak velocity, [within norm per Fig. 4], a slowed peak velocity, [low velocity per Fig. 4], a slowed vertical velocity, an increased peak velocity, [Examiner notes: though only shown as low velocity and within norm in results box for peak velocity in Fig. 4, perhaps reasonably implicit — but not shown due to font size of display — is high velocity / above norm given similar above / below norm values in other parameter categories shown in Fig. 4], an increased variability of peak velocities, and an increased ratio of peak velocity relative to average velocity (Q-ratio).

For claim 3, Kiderman teaches The computer implemented method of claim 1 wherein said reflexive or guided test measurement includes latency [verbatim per Fig. 4] and said latency is assessed as one or more of normal latency, [within norm measurement for latency in Fig. 4], slightly increased latency, and severely increased latency.

For claim 4, Kiderman teaches The computer implemented method of claim 1 wherein said saccadic metrics are assessed as one or more of normal metrics, hypometric to target movement, hypermetric to target movement, and dysmetric. [Fig. 4 having an overall accuracy metric including within norm (normal metric) overshoot (hypermetric) and undershoot (hypometric)]. 

For claim 5, Kiderman teaches The computer implemented method of claim 1 wherein said primary saccadic measurement further includes one or more of lack of saccadic prediction for temporally guided saccades, [consider that subject/patient not accurately landing on saccadic target presented by laser per ¶¶25-30 and instead overshooting/undershooting per ¶¶27-28 and Figs. 1 and 4 can be determining lacking saccadic accuracy (i.e., a form of lacking “prediction” — coordination — for temporally guided saccades — in the form of temporally presented targets], paucity of self-guided intrinsic saccades, vertical ripple during horizontal saccades, and unilateral saccade deficits [various parameters determined for each left and right eye throughout disclosure — see perhaps most esp. Fig. 4 repeatedly charting left and right eye values — thereby encompasses determining unilateral saccade deficit (i.e., an eye above / below norm)]. 

For claim 6, Kiderman teaches The computer implemented method of claim 1 wherein said one or more values for a primary saccadic measurement includes at least a plurality of values [plurality of values in Figs. 1-4 for eye movement tracking including amplitudes and final coordinates in Figs. 1-2] selected from the group consisting of peak velocity, latency, and saccadic metrics.  [saccadic measurements throughout ¶¶30-40 are at least a form of saccadic metrics]. 

	For claim 7, Kiderman teaches The computer implemented method of claim 1 wherein said one or more values of either or both a fixation measurement or a measurement associated with interruptions includes at least a plurality of values which are selected from the group consisting of stable fixations, [diminishing corrective saccades to fixation point in ¶33 constitutes a form of determining stable fixations], ocular tremor, complex fixation instability, [per ¶28, unlimited variability can be accounted for and reduced to an average in circumstances of repeated undershoot and overshoot saccades on fixation target (a form of complex fixation instability)], increased frequency fine amplitude chaotic [unlimited variability and repeat overshoot / undershoot in ¶28 is a form of chaotic fixations (i.e., fixations on areas other than the target fixations], vertical control, [saccade/fixation accuracy such as show in Fig. 4 and Fig. 1 with vertical movements per esp. ¶30 and then throughout ¶¶30-40], drift during fixation, [corrective saccades shown in Figs. 1-2 can constitute a form of drift measurement, see also mention of overshoot and undershoot in ¶28], increased frequency of square wave jerks, single pulse saccadic intrusions, double pulse saccadic intrusions, macro saccadic oscillations, and increased blink rate. 
 
For claim 8, Kiderman teaches The computer implemented method of claim 1 wherein said determining step and said comparing step are performed by said one or more computers or computer networks to determine whether said subject has one or more of a smooth pursuit gain, a wandering gaze, [determination of fixation accuracy and saccadic precision (use, number, magnitude of corrective saccades) throughout ¶¶28-40 and in Figs. 1-2 and 4 constitutes a form of determining a “wandering gaze” (i.e., an inaccurate gaze)], and volitional movements to prevent recording, 
and to compare determinations with stored information for subjects which suffer from said one or more neurological diseases, disorders, or injuries. [per ¶60 for PSP]. 

	For claim 9, Kiderman teaches The computer implemented method of claim 1 wherein said at least one match is outputted at a pre-symptomatic state for said one or more neurological diseases, disorders or injuries for said subject. [consider ¶59 detailing ‘early’ identification of PSP via determining difficulty moving eyes (i.e., saccadic and fixation metrics throughout reference for PSP) which would thereby be before later-stage symptoms such as manifesting dementia, mood swings, and substantial loss of gross motor control (gait, balance) — a form of match output at a “pre-symptomatic state”] [Examiner notes: the term “pre-symptomatic”,  under BRI, is here interpreted as before (pre) a symptom is detectable and not before any symptom is detectable (i.e., “state”) as the term “symptom” means, generally, observable evidence of a disease in a patient’s body — and thereby if a reference teaches detection of a disease before select later physical manifestations would be noticeable, then the feature of disease detection in a “pre-symptomatic state” is taught].  
	
For claim 11, Kiderman teaches A computerized system for assessing, screening, diagnosing or confirming a diagnosis of one or more neurological diseases, disorders, or injuries, or for monitoring a treatment regimen of said one or more neurological diseases, disorders, or injuries, [entire disclosure – see at least abstract], 
 wherein said one or more neurological diseases, disorders or injuries are selected from the group consisting of small vessel ischemia, multiple system atrophy, progressive supranuclear palsy, [PSP in abstract, ¶59], cortical basal ganglionic degeneration, drug-induced tremor, and normal pressure hydrocephalus, comprising:
an eye tracking device for detecting horizontal and vertical positions of one or both eyes of a subject in response to fixed and moving light stimulus; [VOG system per ¶¶25-30 to present fixed and moving laser stimulus to eye for pupil to pursue — shown in Figs. 1-2];
one or more computers or computer networks [computers per ¶24] which receive data from said eye tracking device for determining one or more values for a primary [primary / main saccadic measurement throughout ¶¶27-36 and ¶60 verbatim],
wherein said primary saccadic measurement is at least one of a reflexive or guided test measurement selected from the group consisting of peak velocity, [verbatim per Fig. 4],  latency, and saccadic metrics; [saccadic measurements including primary saccadic measurements throughout ¶¶30-40 are at least a form of saccadic metrics]; 
and one or more values of either or both a fixation measurement [fixations throughout ¶¶33-40 where per ¶9, “saccades serve as a mechanism for fixation”, and thereby to measure / evaluate saccades is to measure/evaluate a mechanism of fixations (a form of fixation measurements)]  or a measurement associated with interruptions, 
wherein said one or more values of either or both a fixation measurement or a measurement associated with interruptions are selected from the group consisting of stable fixations, [diminishing corrective saccades to fixation point in ¶33 constitutes a form of determining stable fixations], ocular tremor, complex fixation instability, [per ¶28, unlimited variability can be accounted for and reduced to an average in circumstances of repeated undershoot and overshoot saccades on fixation target (a form of complex fixation instability)], increased frequency fine amplitude chaotic tremor, chaotic fixations, [unlimited variability and repeat overshoot / undershoot in ¶28 is a form of chaotic fixations (i.e., fixations on areas other than the target fixations], vertical control, [saccade/fixation accuracy such as show in Fig. 4 and Fig. 1 with vertical movements per esp. ¶30 and then throughout ¶¶30-40 is a form of evaluating “vertical control”], drift during fixation, [corrective saccades shown in Figs. 1-2 can constitute a form of drift measurement, see also mention of overshoot and undershoot in ¶28], increased frequency of square wave jerks, single pulse saccadic intrusions, double pulse saccadic intrusions, macro saccadic oscillations, and increased blink rate;
and comparing said one or more values for a primary saccadic measurement with a first set of stored values or value ranges for subjects which suffer from said one or more neurological diseases, disorders, or injuries,  and said one or more values of either or both a fixation measurement or a measurement associated with interruptions with a second set of stored values or value ranges for said subjects which suffer from said one or more neurological diseases, disorders, or injuries; ; [comparison of saccade measurements and derivative measurements thereof (corrective saccades, amplitudes, latencies throughout ¶¶30-40) are in relation to fixation targets presented to subject and thereby constitute a form of fixation measurements then compared to threshold for PSP per ¶60 (a stored value for subject suffering from PSP)];
	 and an output device [output display per ¶41] which outputs at least one match for said subject based on a comparison to either a normal response or to said one or more neurological diseases, disorders or injuries.  [accuracy output per Fig. 3, outputs within and without norm ranges in Fig. 4, quoted results for PSP in ¶60].

For claim 12, Kiderman teaches The computerized system of claim 11 wherein said one or more computers or computer networks to determine whether said subject has one or more of a smooth pursuit gain, a wandering gaze, [determination of fixation accuracy and saccadic precision (use, number, magnitude of corrective saccades) throughout ¶¶28-40 and in Figs. 1-2 and 4 constitutes a form of determining a “wandering gaze” (i.e., an inaccurate gaze)], and volitional movements to prevent recording.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiderman in view of Slobounov (US 20120108909 A1 – cited in IDS).

For claim 10, Kiderman fails to teach each of the steps performed periodically after diagnosis and the beginning of a treatment regimen, each match assessed for improvement or non-improvement during said regimen.  However, consider that Kiderman does teach in ¶61 that the method and embodiments thereof may be reasonably modified without departing from the scope of the invention. 
 Slobounov teaches a computer implemented method for assessing, screening, diagnosing or confirming a diagnosis of one or more neurological diseases, disorders, or injuries or for monitoring a treatment regimen of said one or more neurological diseases, disorders, or injuries, [entire disclosure – see at least abstract] where diagnostic steps are performed periodically after diagnosis (of a neurocognitive issue) and the beginning of a treatment regimen for a neurological disease, disorder or injury, and each outputted match is assessed for improvement or non-improvement during said treatment regimen. [progress monitoring including for treatment evaluation (i.e., re-performing neurological disease diagnostic steps after diagnosis and beginning of treatment) to gauge the subject’s progress during treatment (i.e., assessing for improvement or lack thereof) per ¶25, ¶¶34-35, ¶138, ¶259, ¶264].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the method of Kiderman to incorporate the progress monitoring steps of Slobounov (i.e., so that Kiderman would then perform the steps of claim 1 periodically after diagnosis and treatment for assessment of any improvement or lack thereof) in order to easily track the progression of the subject’s disease (i.e., PSP for Kiderman) and to adapt treatment as necessary so as to address deficiencies and avoid inefficiencies in treatment/rehabilitation.  As motivated by Slobounov ¶25 and ¶¶34-35. 

Response to Arguments and Affidavit
Applicant's arguments and affidavit filed 6/16/21 have been fully considered but they are not persuasive.

Applicant argues in the affidavit that Kiderman fails to teach utilizing primary saccadic measurements for diagnostic purposes.  Examiner respectfully disagrees.  Kiderman teaches in ¶60
[0060] Similar to the above diagnostic tools, comparison of the main saccades measurements, and generally the secondary and possibly higher corrective saccades, to threshold measurements relative to the target and the other eye response will provide indication of PSP diagnosis. The particular thresholds established may vary with age and other physiologic parameters of the patients as will be understood by those of ordinary skill in the art. The calculation of the PSP diagnosis may include ranges of results for the patients, such as a result of "PSP highly likely", "PSP possible" and "PSP not indicated". Alternatively a numerical 

(emphasis)
 
And thereby teaches the use of primary saccadic measurements for diagnostic purposes.  Kiderman also teaches in especially ¶¶27-32 the use of primary saccadic measurements and traces being central to the determination of then corrective saccadic measurements.  

Applicant then argues in the affidavit that primary saccades and fixational eye movements are unrelated to corrective saccades and thereby the claimed invention is fundamentally distinct from the teachings of Kiderman.  However, Kiderman teaches in ¶¶31-32 
[0031] The trace also shows latency 32 of the primary saccade 12, which is the time from the start 13 of the fixation target 24 till the beginning of the primary saccade 12. This is often referenced as the reaction time for the eye movement. The primary saccade time 32 represents the time of the movement of the eye during the primary saccade 12. The first corrective saccade latency 34 is the time from the end of the primary saccade movement 12 till the beginning of the first corrective saccade 14. The first corrective saccade time 36 represents the time of the movement of the eye during the first corrective saccade 14. The second corrective saccade latency 38 is the time from the end of the first corrective saccade movement 14 till the beginning of the second corrective saccade 16. The second corrective saccade time 40 represents the time of the movement of the eye during the second corrective saccade 16. Third and higher order corrective saccade 16' will include similar latency and time measurements. 

[0032] The trace also shows the primary saccade amplitude 50 of the primary saccade 12, which is a measurement of the magnitude (in degrees) of the eye movement during the primary saccade 12. The trace further shows the first corrective saccade magnitude 52 of the first corrective saccade 14 and the secondary corrective saccade magnitude 54 of the secondary corrective saccade 16. Magnitudes of higher order corrective saccades, if present, would also be shown.

(emphasis)


	And then in ¶36 and ¶38

[0036] The present invention provides an objective corrective saccade analysis including a first corrective saccade accuracy associated with the subject's first corrective saccade eye movement to each fixation target 24 presented to the subject. The first corrective accuracy is effectively calculated as the total of the primary saccade amplitude 50 plus the first corrective saccade amplitude 52 divided by the target amplitude 28. This accuracy is also a measurement of first corrective saccade overshoots (accuracy calculations greater than 1) and first corrective saccade undershoots (accuracy calculations less than 1).

[0038] The present invention provides an objective corrective saccade analysis including a ratio of first corrective saccade amplitude 52 to main saccade amplitude 50 associated with the subject's eye movement to each fixation target 24 presented to the subject. This can be a weighting factor or consideration for considering initial latency and total latency in evaluating reaction time and other parameters of the subject. The present invention provides an objective corrective saccade analysis including a ratio of total of corrective saccade amplitudes (52+54+additional, if any) to main saccade amplitude 50 associated with the subject's eye movement to each fixation target presented to the subject.

(emphasis)


Accordingly, Examiner respectfully disagrees that primary saccades and corresponding fixational eye movements are wholly different from corrective saccades.  On the contrary, Kiderman teaches the two forms of saccades as wholly and critically linked to one another for calculating corrective saccade parameters. 
 
Applicant argues in the affidavit that overshoots / undershoot parameters as taught by Kiderman are not a form of chaotic fixation or fixation instability as such movements occur prior to a fixation.  However, Examiner notes that overshoot / 

Further, both Applicant’s arguments and affidavit contend that Kiderman fails to teach measuring fixations as claimed. Examiner respectfully disagrees.  Per Kiderman ¶9, “saccades serve as a mechanism for fixation”, and thereby to measure / evaluate saccades is to measure/evaluate a mechanism of fixations (a form of fixation measurements).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791                                                                                                                                                                                             
/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791